Case 2:20-cv-13402-TGB-DRG ECF No. 9, PageID.102 Filed 02/26/21 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANTRELL V. BROWN,
a/k/a ISLAMIC ALI,
                                              20-CV-13402-TGB-DRG
 Plaintiff,
v.                                          OPINION AND ORDER
STATE OF MICHIGAN,                         DISMISSING COMPLAINT
                                              WITH PREJUDICE
STATE DEPARTMENT OF
CORRECTIONS,
HEIDI E. WASHINGTON, and
MACOMB ADMINISTRATION,

Defendants.

     Plaintiff Antrell V. Brown, a state prisoner also known as Islamic
Ali, recently filed a pro se civil rights complaint. ECF No. 1. Plaintiff is
incarcerated at the Macomb Correctional Facility in Lenox Township,

Michigan. Defendants are the State of Michigan, the Michigan
Department of Corrections (“MDOC”) and its director, Heidi E.
Washington, and the Macomb Administration. Brown’s complaint is

legally frivolous and fails to state a claim for which relief may be granted.
The complaint also seeks relief from defendants who are immune from
suit. Accordingly, the Court will DISMISS the complaint with prejudice.




                                  1
Case 2:20-cv-13402-TGB-DRG ECF No. 9, PageID.103 Filed 02/26/21 Page 2 of 7




                          I.    BACKGROUND
     The complaint and exhibits indicate that Brown is confined in a

segregation unit at the Macomb Correctional Facility. He appears to be
trying to bring a class action on behalf of other inmates similarly
situated. The Court understands Brown to be alleging that Defendants

have deprived him and other similarly situated prisoners with adequate
access to the prison library since March 2020, in violation of their
constitutional rights. ECF No. 1, PageID.5.

     Specifically, Brown contends that, prison officials initially granted
access to the library only to wealthy inmates and failed to provide the
same services and benefits to the poorer prisoners. Id. at PageID.5-6.

After four months, officials granted limited access to the library only to
prisoners who were engaged in ongoing litigation. Id. at PageID.6-7.
Prison officials withheld certain legal materials requested by prisoners

in segregation. Id. at PageID.7-8. Brown asserts that there has been
unequal access to legal services and that prison officials have arbitrarily
and capriciously limited the legal research capabilities of segregated

prisoners. Id. at PageID.8-9.
     Brown’s second and final claim is that Defendants have treated
prisoners in general segregation to harsher penalties than prisoners in a

makeshift segregated housing unit known as Block 5. Id. at PageID.9-10.
According to Brown, the prisoners in Block 5 have access to store items,



                                  2
Case 2:20-cv-13402-TGB-DRG ECF No. 9, PageID.104 Filed 02/26/21 Page 3 of 7




and they enjoy privileges, benefits, and opportunities that prisoners in
the general segregation unit do not have. Id. at PageID.10-11.

      Brown seeks declaratory, injunctive, and monetary relief from
Defendants in their personal and official capacities. Id. at PageID.2, 19-
24. He cites various provisions of both the federal and Michigan state

constitutions as providing a basis for relief. Id. at PageID.2-5.
                      II.   STANDARD OF REVIEW
      The Court granted Brown permission to proceed without prepaying

the fees or costs for this action. ECF No. 8. The Court is required to screen
a pro se prisoner’s complaint and to dismiss the complaint if it is frivolous
or malicious, fails to state a claim for which relief can be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28
U.S.C. §§ 1915(e)(2)(B), 1915A; Grinter v. Knight, 532 F.3d 567, 572 (6th
Cir. 2008).

      Although a complaint “does not need detailed factual allegations,”
the “[f]actual allegations must be enough to raise a right to relief above
the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555-56 (2007) (footnote and citations omitted). In other
words, “a complaint must contain sufficient factual matter . . . to ‘state a

claim that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Twombly, 550 U.S. at 570). Under Twombly and Iqbal,
the factual allegations in a complaint are accepted as true. See Iqbal, 556

                                   3
Case 2:20-cv-13402-TGB-DRG ECF No. 9, PageID.105 Filed 02/26/21 Page 4 of 7




U.S. at 678, and Twombly, 550 U.S. at 555. “A claim has facial
plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
556).

        A complaint is legally frivolous if it lacks an arguable basis in law
or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The term
“frivolous” in the applicable subsection of 28 U.S.C. § 1915, “embraces not

only the inarguable legal conclusion, but also the fanciful factual
allegation.” Id.
                      III. DISCUSSION
   A. Eleventh Amendment immunity for states and their
      agencies
        The first two Defendants named by Brown are the State of

Michigan and MDOC. But the Eleventh Amendment bars suits against a
state or one of its agencies or departments unless the state has consented
to suit. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984). “The state of Michigan . . . has not consented to being sued in civil
rights actions in the federal courts,” Johnson v. Unknown Dellatifa, 357
F.3d 539, 545 (6th Cir. 2004), and “Congress did not intend to abrogate

the states’ Eleventh Amendment immunity by passing section 1983,”
Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 383 (6th Cir. 1993)
(citing Quern v. Jordan, 440 U.S. 332 (1979)).


                                    4
Case 2:20-cv-13402-TGB-DRG ECF No. 9, PageID.106 Filed 02/26/21 Page 5 of 7




      Brown asserts that the Eleventh Amendment does not apply to his
case because he is seeking only prospective injunctive and declaratory

relief, see ECF No. 1, PageID.24, but he seeks money damages as well.
See id. at PageID.20-21, 23. Moreover, “Eleventh Amendment immunity
‘bars all suits, whether for injunctive, declaratory or monetary relief,

against the state and its departments, by citizens of another state,
foreigners or its own citizens.’” McCormick v. Miami Univ., 693 F.3d 654,
661 (6th Cir. 2012) (quoting Thiokol, 987 F.2d at 381). Therefore, the

State of Michigan and MDOC are immune from suit under the Eleventh
Amendment, and Brown’s claims against them are legally frivolous and
fail to state a claim.

   B. Remaining § 1983 claims
      This action was brought under 42 U.S.C. § 1983, which “makes
‘liable’ ‘[e]very person’ who ‘under color of’ state law ‘subjects, or causes

to be subjected,’ another person ‘to the deprivation of any rights,
privileges, or immunities secured by the Constitution[.]’” Pineda v.
Hamilton Cnty., Ohio, 977 F.3d 483, 489 (6th Cir. 2020) (quoting the

statute). A plaintiff must prove two things to prevail in an action under
§ 1983: “(1) that he or she was deprived of a right secured by the
Constitution or laws of the United States; and (2) that the deprivation

was caused by a person acting under color of law.” Robertson v. Lucas,
753 F.3d 606, 614 (6th Cir. 2014).



                                  5
Case 2:20-cv-13402-TGB-DRG ECF No. 9, PageID.107 Filed 02/26/21 Page 6 of 7




     The third defendant named in Brown’s Complaint is Heidi E.
Washington, Director of MDOC. “Neither a State nor its officials acting

in their official capacities are ‘persons’ under § 1983.” Will v. Michigan
Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, Brown cannot
state a claim against Washington in her official capacity.

     Although Brown also seeks relief from Washington in her personal
capacity, he has not shown that Washington was directly involved in
depriving him and other prisoners of the benefits they seek. Brown

cannot hold Washington liable for the unconstitutional conduct of her
subordinates under a respondeat superior or vicarious-liability theory.
Iqbal, 556 U.S. at 676; Flagg v. City of Detroit, 715 F.3d 165, 174 (6th Cir.

2013) (citing Collins v. Harker Heights, Tex. 503 U.S. 115, 122 (1992)). A
civil rights plaintiff must plead what each Government-official
defendant, through the official’s own individual actions, did to violate the

Constitution. Iqbal, 557 U.S. at 676. Stated differently:
     “[e]ach defendant’s liability must be assessed individually
     based on his own actions.” Binay v. Bettendorf, 601 F.3d 640,
     650 (6th Cir. 2010). A plaintiff must therefore show how each
     defendant “directly participated in the alleged misconduct, at
     least by encouraging, implicitly authorizing, approving or
     knowingly acquiescing in the misconduct, if not carrying it out
     himself.” Flagg, 715 F.3d at 174 (quotation marks and citation
     omitted).
Gardner v. Evans, 920 F.3d 1038, 1051 (6th Cir. 2019). Brown does not
reference any specific actions that Washington took towards him, and

therefore does not make the necessary showing to allege § 1983 liability.

                                  6
Case 2:20-cv-13402-TGB-DRG ECF No. 9, PageID.108 Filed 02/26/21 Page 7 of 7




     The only other defendant named in Brown’s Complaint is the
Administration at the Macomb Correctional Facility. A prison’s

administrative department, however, is not an entity that can be sued
under § 1983, either because it is not an entity capable of being sued or
because it is not a person under § 1983, as defined by the statute and case

law. Douglas v. Gusman, 567 F. Supp. 2d 877, 892 (E.D. La. 2008).
                             CONCLUSION
     Brown’s Complaint is legally frivolous and fails to state any

plausible claim for which relief may be granted. The Complaint also seeks
relief from defendants who are immune from suit. Accordingly, the Court
will dismiss the Complaint under 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). The Court also certifies that an appeal from this order would
be frivolous and could not be taken in good faith. 28 U.S.C. § 1915(a)(3);
Coppedge v. United States, 369 U.S. 438, 445 (1962). The Complaint (ECF

No. 1) is DISMISSED WITH PREJUDICE.
     SO ORDERED this 26th day of February, 2021.



                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                  7
